MONTIEL, Judge.
The appellant, Douglas Earl Dortch, appeals from the denial of his petition for a writ of habeas corpus in which he claims, among other things, that he is entitled to retroactive correctional incentive time. The appellant was convicted of sexual abuse in the first degree and the denial of retroactive incentive time was based on § 14-9-41(h), Code of Alabama 1975, which excepts sex offenders from those eligible for retroactive incentive time. We have previously held that the omission of sex offenders from eligibility for retroactive incentive time violated the Equal Protection Clause of the Fourteenth Amendment of the United States Constitution. Sims v. State, 625 So.2d 1192 (Ala.Crim.App.1993); Brooks v. State, 622 So.2d 447, 450-51 (Ala.Crim.App.1993). Therefore, upon this authority, we reverse the judgment of the circuit court and remand this case for further proceedings consistent with Sims and Brooks.
REVERSED AND REMANDED.
All the Judges concur.